101 N.J. 252 (1985)
501 A.2d 924
BARBARA WOLFSBRUCK, ETC.
v.
DOW CHEMICAL CO., ETC. AND NORTON & WILLIAMS, INC., ET AL.
The Supreme Court of New Jersey.
April 10, 1985.
This appeal being before the Court under Rule 2:2-1(a) by virtue of a dissent in the Appellate Division, and the Court having considered the oral arguments and the briefs of the parties; and the Court having determined that a remand of this matter is appropriate for the following reasons,
(1) the issues posed by this appeal are similar to those raised in Salomon v. Eli Lilly and Co., 98 N.J. 58 (1985), which was recently decided by this court; (2) as in Salomon v. Eli Lilly and Co., the trial court, and the Appellate Division in affirming the trial court, relied on Namm v. Charles E. Frosst & Co., 178 N.J. Super. 19 (App.Div. 1981); (3) the record in this case may not be adequate to dispose of the claims on the basis of a pretrial summary adjudication, particularly in light of Salomon v. Eli Lilly and Co., supra; and (4) a more adequate record may more fully and clearly present the meritorious issues,
Is therefore ORDERED that
(1) the within matter is remanded to the trial court to enable the parties to attempt to develop a more complete record relating to the issues of liability and proximate cause; and
(2) on the remand, the trial court shall, in light of Salomon v. Eli Lilly and Co., supra, reconsider the evidence to determine whether there are presented triable issues on the merits.
We do not retain jurisdiction.